Citation Nr: 0948567	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-03 647 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include on a 
secondary basis to diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include on a 
secondary basis to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include on a 
secondary basis to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include on a 
secondary basis to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed claims of entitlement to service 
connection for peripheral neuropathy, secondary to diabetes 
mellitus, in his extremities.

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), requires VA to assist 
claimants with the evidentiary development of pending claims.  
As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  The Veteran submitted 
a November 2008 statement indicating that he had received 
treatment for peripheral neuropathy from the Syracuse VA 
Medical Center (VMAC) since January 2008.  However, the most 
recent VA treatment records in the claims file are dated 
2006.  Additionally, a May 2005 VA treatment note states that 
the Veteran received private medical care from the following 
two providers:  PHP Erie East; and Dr. Aziz.  The claims file 
does not appear to contain records from either of these 
providers.  While this case is in remand status, the RO 
should obtain the VA treatment records and provide the 
Veteran with a release for the identified private medical 
records.

In regard to the merits of the Veteran's claims for service 
connection for peripheral neuropathy, the Board observes that 
the RO denied the claims on the basis of lack of a current 
diagnosis relating the condition to his diabetes mellitus.  

The claims file shows that in August 2004, a VA provider 
noted that, in reference to the Veteran's diabetes, he was 
"starting to have what sounds like neuropathy."  In 
November 2005 he was assessed as having diabetes with early 
neuropathy.  The Veteran was afforded a VA examination in 
April 2006; the report of that examination and a May 2006 
addendum reflect that the examiner found no evidence of 
peripheral neuropathy and attributed the Veteran's symptoms 
in his right upper extremity to carpal tunnel syndrome.  
However, a June 2006 VA treatment note again reflects a 
diagnosis of diabetes mellitus with "early" peripheral 
neuropathy.  Further, a 2008 private treatment note from the 
Genessee-Walnut Family Practice shows that the Veteran is 
diagnosed with diabetes neuropathy. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As more than three (3) years have passed since the 
Veteran's last VA examination and he has received intervening 
diagnoses of neuropathy as related to diabetes, the RO should 
schedule him for a new examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for diabetes 
and/or peripheral neuropathy that is 
not evidenced by the current record - 
to specifically include, but not 
limited to, treatment from the 
Genessee-Walnut Family Practice, Dr. 
Aziz, and PHP Erie East.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records, as well as treatment 
records from the Syracuse VAMC, and 
associate them with the claims folder.  

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded an 
examination to ascertain whether any 
current peripheral neuropathy is related 
to his service-connected diabetes 
mellitus. The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address, with respect 
to each extremity, whether any 
diagnosed disability is the result 
of injury or disease (to 
particularly include diabetes) 
incurred in, or aggravated by, 
service.  If the examiner is unable 
to make a determination without 
resorting to mere speculation, he or 
she should so state.  A rationale 
must be provided for any findings 
rendered.

3.  The AMC/RO will undertake the above-
directed development and, following that 
development, will review and re-
adjudicate the Veteran's claims.  If the 
benefits sought remain denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


